                                                                              Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION



JAMES DEWARREN GILLEY,
      Plaintiff,

v.                                             CASE NO. 3:20cv1006-MCR-HTC

A GROUP OF SGTS AND OFFICERS
EXTRACTION TEAM and
CAPTAIN CORY SETTLEMIRES,
      Defendants.
                                          /

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated April 22, 2021. ECF No. 53. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
                                                                              Page 2 of 2

          Accordingly, it is now ORDERED as follows:

          1.   The magistrate judge’s Report and Recommendation, ECF No. 53, is

adopted and incorporated by reference in this Order.

          2.   Defendant’s Motion for Summary Judgment, ECF No. 44, is

GRANTED.

          3.   The clerk is directed to enter final judgment on all claims in favor of

Defendant Settlemires.

          4.   Plaintiff’s motion for leave to amend, ECF No. 41, is DENIED as

futile.

          5.   The clerk shall notate on the electronic docket that the filing docketed

as “Amended Complaint”, ECF No. 42, is a “Proposed Second Amended

Complaint.”

          6.   The Extraction Team Members are terminated as defendants.

          7.   The clerk is directed to close the case.

          DONE AND ORDERED this 29th day of June 2021.




                                           s/ M. Casey Rodgers
                                          M. CASEY RODGERS
                                          UNITED STATES DISTRICT JUDGE




Case No. 3:20cv1006-MCR-HTC
